     Case 1:20-cv-00523-NONE-SAB Document 14 Filed 04/27/20 Page 1 of 3

 1   MAYER BROWN LLP
     CARMINE R. ZARLENGA (pro hac vice)
 2   czarlenga@mayerbrown.com
 3   1999 K Street, N.W.
     Washington, DC 20006-1101
 4   Telephone: (202) 263-3000
     Facsimile: (202) 263-3300
 5
     DALE GIALI (SBN 150382)
 6   dgiali@mayerbrown.com
 7   KERI E. BORDERS (SBN 194015)
     kborders@mayerbrown.com
 8   350 South Grand Avenue, 25th Floor
     Los Angeles, CA 90071-1503
 9   Telephone: (213) 229-9500
     Facsimile: (213) 625-0248
10

11   Attorneys for Plaintiff 3M Company

12
                                   UNITED STATES DISTRICT COURT
13
                              EASTERN DISTRICT OF CALIFORNIA
14

15   3M COMPANY,                                   Case No. 1:20-cv-00523-NONE-SAB

16                    Plaintiff,                   PLAINTIFF’S NOTICE OF MOTION
                                                   AND MOTION FOR A TEMPORARY
17          vs.                                    RESTRAINING ORDER AND
                                                   PRELIMINARY INJUNCTION
18   RX2LIVE, LLC and RX2LIVE, INC.,               AGAINST RX2LIVE, LLC AND
19                                                 RX2LIVE, INC.
                      Defendants.
20                                                 [Filed concurrently with Plaintiff’s
                                                   Memorandum of Points and Authorities;
21                                                 Declaration of Dale Giali; Declaration of
                                                   Carmine R. Zarlenga; Declaration of
22                                                 Charles Stobbie; Declaration of David A.
                                                   Crist; and [Proposed] Order]
23

24                                                 Action Filed: April 10, 2020
                                                   Amended Complaint Filed: April 19, 2020
25                                                 Jury Trial Demanded

26

27

28


                       NOTICE OF MOTION AND MOTION FOR TRO, CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14 Filed 04/27/20 Page 2 of 3

 1          PLEASE TAKE NOTICE that, Plaintiff 3M Company, by and through its undersigned
 2   counsel, will move The Honorable Dale A. Drozd, in the United States District Court for the
 3   Eastern District of California, 2500 Tulare Street, Fresno, California 93721 on a date and at a
 4   time that the Court so orders, based on the accompanying Memorandum of Points and
 5   Authorities, the Declarations of Dale Giali, Carmine R. Zarlenga, Charles Stobbie, and David A.
 6   Crist, and the record in this lawsuit, for an Order granting a Temporary Restraining Order against
 7   Defendants RX2Live, LLC and RX2Live, Inc. and an Order to Show Cause as to why the Court
 8   should not enter an Order for a Preliminary Injunction, pursuant to Fed. R. Civ. P. 65(a), which:
 9   (i) preliminarily enjoins Defendants, their agents, servants, employees, officers and all persons
10   and entities in active concert and participation with them from using the “3M” trademarks (the
11   “3M Marks”) and any other word, name, symbol, device, or combination thereof that is
12   confusingly similar to the 3M Marks, for, on, and/or in connection with the manufacture,
13   distribution, advertising, promoting, offering for sale, and/or sale of any goods or services,
14   including, without limitation, Plaintiff’s 3M-brand N95 respirators, during the pendency of this
15   action; and (ii) preliminarily enjoins Defendants, their agents, servants, employees, officers and
16   all persons and entities in active concert and participation with them from engaging in any false,
17   misleading, and/or deceptive conduct in connection with 3M and its products, including, without
18   limitation, representing themselves as being authorized distributors, vendors, agents,
19   representatives, retailers, and/or licensees of 3M and/or any of 3M’s products (including, without
20   limitation, 3M-brand N95 respirators); falsely representing to have an association or affiliation
21   with, sponsorship by, and/or connection with, 3M and/or any of 3M’s products; falsely
22   representing that 3M has increased the price(s) of its 3M-brand N95 respirators; and offering to
23   sell any of 3M’s products at a price and/or in a manner that would constitute a violation
24   California Penal Code § 396 and/or California Business and Professions Code §§ 17200 et seq.,
25   during the pendency of this action.
26

27

28


                                                     -1-
                         NOTICE OF MOTION AND MOTION FOR TRO, CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14 Filed 04/27/20 Page 3 of 3

 1   Dated:      April 27, 2020     Respectfully submitted,
 2                                  /s/ Carmine R. Zarlenga
 3                                  Carmine R. Zarlenga

 4                                  MAYER BROWN LLP
                                    CARMINE R. ZARLENGA (pro hac vice)
 5                                  czarlenga@mayerbrown.com
                                    1999 K Street, N.W.
 6
                                    Washington, DC 20006-1101
 7                                  Telephone:     (202) 263-3000
                                    Facsimile:     (202) 263-3300
 8
                                    DALE GIALI (SBN 150382)
 9                                  dgiali@mayerbrown.com
                                    KERI E. BORDERS (SBN 194015)
10
                                    kborders@mayerbrown.com
11                                  350 South Grand Avenue, 25th Floor
                                    Los Angeles, CA 90071-1503
12                                  Telephone:    (213) 229-9500
                                    Facsimile:    (213) 625-0248
13
                                    Attorneys for Plaintiff 3M Company
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             -2-
                     NOTICE OF MOTION AND MOTION FOR TRO, CASE NO. 1:20-CV-00523-NONE-SAB
